Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The large number of references filed with the numerous Information Disclosure Statements have been given a cursory review, similar to what would be afforded a classification search of the prior art.  If there are any references that are of particular relevance to the instant claimed invention, applicant is respectfully requested to identify such references for further review by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nuccitelli et al (2011/0092973).
	Nuccitelli et al disclose a method for treating tissue in a patient comprising the steps of ablating tissue using a non-thermal technique (see, for example, para. [0035]).  Treatment parameters are measured in real time (e.g. voltage and current, para. [0048]), and additional treatments were administered to the subject based on the measured changes to the tissue (paragraphs [0051-0055], multiple treatments provided and were dependent upon the number and field strength of the pulses).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nuccitelli et al (‘973) in view of the teaching of Neal, II et al (2016/0066977).
	Nuccitelli et al disclose measuring voltage and impedance to determine subsequent treatments of non-thermal ablation energy to tissue, but fail to disclose the measurement of bulk tissue conductivity as a treatment parameter.
	Neal, II et al disclose an analogous system for treating tissue with IRE pulses.  In particular, biofeedback in the form of bulk tissue conductivity is provided to measure tissue properties to determine subsequent treatment of tissue.  See, for example, paragraphs [0022-0024].
	To have used bulk tissue impedance as a measured treatment parameter to determine future application of treatment pulses to tissue for ablation in the Nuccitelli et .
Allowable Subject Matter
Claims 4, 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-20 are allowable over the prior art of record.
	The prior art fails to disclose the specific step of measuring the specific properties recited in claim 4 as the additional treatment after the ablation procedure.  Further, the prior art fails to disclose the specific step of providing additional treatment at the specific time interval based on the specific measured current ranges as recited in claims 9, 11 and 12-20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Deem et al (2005/0261672 and D’Agostino et al (2021/01132650 disclose alternative IRE devices for ablating tissue that measure tissue parameters to determine future treatment of tissue.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770.  The examiner can normally be reached on Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/June 26, 2021